Citation Nr: 1033381	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In March 2008, the Veteran testified at a video 
conference hearing from the Togus RO.

Consistent with instructions in an October 2009 Joint Motion for 
Remand (Joint Motion), in March 2010 the Board remanded the 
issues framed above to the RO for further development.  Such 
development was to include:  providing the Veteran with notice 
that efforts were being undertaken to obtain 1965 treatment 
records from Womack Army Hospital; making efforts to obtain those 
records; and readjudicating both issues on appeal.  The Board is 
satisfied that the action directed in its remand has been 
performed.

The Board also notes that additional evidence has been received 
since its March 2010 remand.  This evidence has been incorporated 
into the claims file and has been considered as part of the 
record on appeal.
 

FINDINGS OF FACT

1.  The Veteran's neck condition has not been shown to be 
etiologically related to any injury or disease incurred during 
his active duty service.

2.  The Veteran's back condition has not been shown to be 
etiologically related to any injury or disease incurred during 
his active duty service.





CONCLUSIONS OF LAW

1.  The Veteran's claimed neck condition was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The Veteran's claimed low back condition was not incurred in 
or aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

II.  Analysis

The Veteran contends, as expressed at his April 2007 RO hearing 
and March 2008 video conference hearing, that while deployed in 
Santo Domingo, Dominican Republic in May 1965, he was required to 
enter a cistern with a jackhammer to drill a hole.  He describes 
that the jackhammer was attached to an air hose that became 
dislodged from the jackhammer while he was drilling.  He relates 
that the air hose then moved erratically inside the cistern and 
struck him, thereby causing his neck and back injuries.  At his 
RO hearing, the Veteran also suggests that his injuries were also 
caused by the physical exertion of controlling the jackhammer.  
He testifies that he was subsequently treated for bruises at the 
15th Field Hospital.

As discussed in detail in the section below concerning the VA's 
duties to notify and assist, a portion of the Veteran's service 
treatment records is unavailable despite exhaustive efforts to 
obtain the missing records.  Nonetheless, service treatment 
records that have been obtained and incorporated into the claims 
file appear to be nearly complete.  Such records consist of the 
Veteran's DD Form 214, September 1963 enlistment examination, 
January 1964 to July 1965 treatment records, various dental 
records and laboratory records, November 1965 separation 
examination, and December 1965 DA Form 1811 (Physical and Mental 
Status on Release from Active Duty Service).

The Veteran's enlistment examination report shows that the 
Veteran denied any neck or back symptoms.  A clinical spine 
examination performed at that time revealed normal findings.  
Subsequent service treatment records, including records 
pertaining to treatment after the Veteran's asserted May 1965 
incident, do not reflect any complaints of neck or back symptoms 
nor do they reveal any treatment or diagnoses concerning the neck 
or back.  At his separation examination, the Veteran did not 
report any neck or back symptoms nor did he report any medical 
history concerning his neck or back.  A clinical examination 
performed at that time once again revealed a normal spine.  The 
Veteran was separated from service in December of 1965.

The earliest relevant post-service record is an April 1979 
medical note from the medical department of the Veteran's 
longstanding employer, Bath Iron Works.  The note reflects that 
the Veteran reported having "back problems in the past" and 
that he had been receiving treatment for his back condition "for 
at least the past 4 years."

In October 1981, the Veteran reported burning pain in his neck 
after a workplace incident in which he struck his head on an 
overhead staging pipe.  Neck x-rays taken at that time at Bath 
Memorial Hospital revealed a small osteophyte on the anterior 
interior margin at the C6 disk, but no other acquired or 
developmental defects.

Subsequent medical records from Bath Iron Works indicate periodic 
complaints of neck and back pain.  In February 1982, the Veteran 
reported neck and back pain and began a lengthy course of 
treatment through August 1982.  During that time he was required 
to miss approximately three weeks from work.  The corresponding 
records do not indicate any relationship between the Veteran's 
complaints and an in-service injury.  In September 1988, the 
Veteran reported a low back injury to his employer.  He was 
temporarily placed on a limited duty work assignment which 
involved lifting limitations of 20 pounds, no overhead work, and 
no repetitive bending.  In October 1994, the Veteran reported 
another work-related back injury to his employer, which he 
incurred while lifting boxes.

In May 2000, the Veteran was seen in consultation for chronic 
neck pain by Dr. Michael J. Totta.  At that time, the Veteran 
reported the onset of neck pain from a workplace incident 14 
years before in which he struck his head.  The Veteran also 
reported that he had been serving in the military reserve and had 
spent a great deal of time wearing an eight pound helmet during 
drills.  Dr. Totta did not relate the Veteran's neck pain to his 
active duty service, and opined that the Veteran's neck 
complaints may have been secondary to workplace stress.
In January 2001, the Veteran came under the care of Dr. James T. 
Wilson, based upon a referral provided by his primary care 
physician, Dr. Roy Nakamura.  At that time, he reported having 
back problems for many years, but did not provide a date of 
onset.  Dr. Wilson performed a review of a lumbar MRI which 
revealed advanced degenerative disc disease at the L3-L4, L4-L5, 
and L5-S1 levels and accompanying nerve root compression in the 
L4-L5 region.  Dr. Wilson opined that the degenerative condition 
revealed by the MRI was the etiology of the Veteran's back pain.  
He does not, however, attribute the findings from the MRI to an 
in-service injury or illness.  

Later that month, the Veteran underwent a L4-5 diskectomy and L5 
nerve decompression performed by Dr. Wilson.  The corresponding 
operative note states that it was obvious that the L5 nerve root 
irritation had gone on for months, if not years.  Dr. Wilson does 
not, however, provide a more specific opinion as to onset of the 
lumbar spine injury nor does he relate the injury to the 
Veteran's service.

A July 2002 Telephone Triage Form from Bath Iron Works indicates 
ongoing back pain.  Once again, the Veteran attributed his back 
pain to an incident that reportedly occurred 16 years before in 
which he struck his head and neck.  X-rays of the cervical spine 
performed that month revealed severe degenerative changes at C6-7 
and mild to moderate changes at C5-6.
 
In August 2002, the Veteran was seen in consultation for 
posterior neck and upper back pain.  Again, he dated the onset of 
these complaints to the work-related injury 16 years before.

In September 2002, the Veteran returned to Dr. Wilson, this time 
for his neck and upper back pain.  Dr. Wilson diagnosed advanced 
degenerative disc disease at the C6-C7 level.  In relation to 
this injury, the Veteran reported at that time a work-related 
incident several years before in which he sustained an axial 
loading injury in his neck.  The Veteran stated that he had been 
experiencing neck pain since that incident.  No mention was made 
by the Veteran of an in-service injury or illness.  Dr. Wilson 
opined that the Veteran's degenerative disc condition "may be in 
some way work-related."  In November 2002, the Veteran underwent 
a C6-C7 diskectomy and fusion.

The Veteran returned again to Dr. Wilson in January 2004 for pain 
in his pelvis and lumbosacral region.  CT scans of the low back 
revealed degenerative disc disease at L3-4, L4-5, and L5-S1 
levels with spondylolisthesis at L3-L4.  Once again, Dr. Wilson 
does not render an opinion relating this condition to an in-
service injury or illness.

In April 2004, the Veteran underwent surgery for bilateral 
laminectomy at L3-L4 and L5-S1, lateral mass arthrodesis at L3-
L4, L5-S1, pedical screw fixation at L3-L4 and L5-S1, and iliac 
crest graft.  No additional opinion regarding the age of the 
Veteran's lumbar injury is provided in the operative report.

Additional treatment records submitted by the Veteran after the 
Board's August 2010 remand reflect treatment at Medical 
Rehabilitative Associates for his neck and back disorders from 
November 2006 to April 2009.  Detailed evaluation reports from 
the Veteran's treating physicians show ongoing neck and low back 
complaints.  He received multiple steroid injections for his low 
back.  In September 2007, he underwent bilateral laminectomies at 
L2 and L3.  The corresponding records, however, do not relate 
these ongoing disorders to the Veteran's active duty service.

The evidence in this case clearly demonstrates current 
disabilities of the neck and back.  It has not been shown, 
however, that the Veteran sustained in-service injuries to his 
neck or back, nor has it been shown that his current neck or back 
disabilities are related to his active duty service.  In this 
regard, to the extent that the Veteran's physicians have provided 
any etiology opinion for his current disabilities, they have 
opined that those disabilities are related to pressures and 
occurrences from his workplace.

Although the Board recognizes the Veteran's contentions as to an 
in-service neck and back injury in May 1965, those contentions 
are not supported by the evidence as a whole.

In addressing the Veteran's contentions, the Board first observes 
that it must assess the credibility and weight of all evidence to 
determine its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not given to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

In this regard, the service treatment records do not corroborate 
the Veteran's contentions as they do not indicate any neck or 
back treatment at any time during service, either before or after 
May 1965.  Moreover, the Veteran's November 1965 separation 
examination does not note any clinical findings of the spine, nor 
does it show any complaints of neck or back pain by the Veteran.  
The earliest relevant post-service record, an April 1979 medical 
record from Bath Iron Works, establishes that the Veteran's neck 
and back symptoms arose in 1975 at the earliest, approximately 
ten years after the Veteran was discharged from active duty.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
post-service treatment records also show that the Veteran has 
sustained multiple work-related injuries to his neck and back 
during his longstanding employment at Bath Iron Works.  These 
post-service treatment records show that, on multiple occasions, 
the Veteran has attributed his neck and back disorders to these 
work-related injuries.  Such contentions are inconsistent with 
his assertions that he sustained an in-service injury and that 
his current disabilities are related to such an in-service 
injury.  These inconsistencies severely undermine the credibility 
of the Veteran's assertions, and accordingly, the Board attaches 
no probative weight to them.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay statements). 

Additionally, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
In this case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed to 
render either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value as to the 
matter of medical diagnoses and causation.  See also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Overall, the preponderance of the evidence is against the 
Veteran's claims of service connection for a neck disorder or a 
back disorder, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this presumption.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the veteran to provide any evidence 
in his or her possession that pertains to the claim.

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to substantiate 
and complete claims for service connection for a neck disorder 
and a back disorder in a March 2005 notification letter.  In a 
separate June 2006 letter from the RO, the Veteran was also 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the majority of the Veteran's service 
treatment records are included in the claims file.  Nonetheless, 
correspondence in the claims file indicates that the RO has been 
unable to obtain the Veteran's complete service treatment 
records, namely, 1965 treatment records from Womack Army 
Hospital.  The record reflects that exhaustive efforts to obtain 
those records have been made.  The RO initially requested 
retrieval of the Veteran's complete service medical records by 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, but received only his Army Reserve records.  A follow-
up search by the RO in June 2005 was also unsuccessful.  In 
August 2005, the RO contacted the Veteran and requested that he 
provide any service treatment records in his possession.  The 
Veteran responded, however, that he did not possess any service 
records and that he had not seen them since his discharge from 
active duty.  Later that month, the Veteran wrote the RO and 
recalled that he was assigned from Fort Bragg to Santo Domingo, 
Dominican Republic in May of 1965.  According to the Veteran, his 
service treatment records were packed for shipment to Dominican 
Republic but never arrived there.  The Veteran advised that he 
ultimately had "no idea where [the records] ended up."  Based 
upon this information, in October 2005, the RO contacted NPRC to 
request that a search for treatment records be performed at the 
field hospital in Santo Domingo.  That search was also 
unsuccessful.  A December 2005 letter to the Veteran from NPRC, 
apparently in response to his own attempts to locate his records 
from Santo Domingo, indicates that the Veteran's service records 
may have been "fire related" (e.g., destroyed in a 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri).

Following the parties' October 2009 Joint Motion, the Board 
remanded this matter in March 2010 to the RO for further efforts 
to locate the Veteran's Santo Domingo treatment records.  That 
month, the RO issued a request to NPRC for clinical records from 
Womack Army Hospital concerning treatment for the Veteran's neck 
and back between June and August of 1965.  Records were provided 
in response, however, the records provided apparently pertained 
to a different veteran.  In April 2010, the RO notified NPRC, 
returned the erroneously sent treatment records, and requested 
that a new PIES inquiry be made for the requested records.  In a 
June 2010 response, NPRC advised that its search for the 
requested Womack Army Hospital records was negative.  No 
additional information was provided.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain relevant 
records from other Federal departments or agencies, including 
service treatment records.  VA is required to make as many 
requests as are necessary to obtain such records, and may end 
such efforts only if it concludes that the records sought do not 
exist or that further efforts to obtain such records would be 
futile.  Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or that 
the custodian does not have them.  Given the efforts of the RO in 
this case, the Board is fully satisfied that all necessary 
efforts have been made to obtain service medical records in this 
case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claims.  The Veteran's identified and available service 
medical records, private post-service treatment records, and 
employment records have been obtained.  In an April 2005 
handwritten submission to VA and in his RO hearing and video 
conference hearing testimony, the Veteran identified various 
private physicians that purportedly treated his neck and back 
condition from 1966 to 2005.  To the extent that the private 
physicians identified by the Veteran have not been deceased, 
retired, or are otherwise out of the practice of medicine, VA has 
requested and obtained these private treatment records.

The Board notes the Veteran's request for a VA examination, as 
expressed in his representative's August 2010 Response to the 
Supplemental Statement of the Case Dated July 7, 2010.  Indeed, a 
review of the claims file reveals that he has not undergone a VA 
examination for either his claimed neck or back disorders.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" where 
the evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active military, 
naval, or air service; and (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In this 
case, and as discussed above, the Veteran's treating physicians 
have not offered any opinions relating his disabilities to an in-
service injury or illness.  Moreover, the Board does not find 
that the Veteran's contention that he sustained in-service back 
and neck injuries is credible, given the multiple inconsistent 
statements offered in that by him the Veteran to his treating 
physicians.  Under the circumstances, the Board does not find 
that a VA examination is "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.






ORDER

Service connection for back disorder is denied.

Service connection for neck disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


